DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 46-65 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Applicant’s claims
A composition comprising a solution comprising decellularized, solubilized, terminally sterilized, intact extracellular matrix (ECM) that has not been dialyzed or cross-linked, and an acid protease, the solution having a pH in the range of 7.2 to 7.8, wherein the solution does not form a hydrogel when the temperature of the solution is raised to 37°C.

Claims 46-65 are rejected under 35 U.S.C. 102(a)1() as being anticipated by Badylak et al (8,361,503).

Badylak et al teach solubilized extracellular matrix (ECM) compositions useful as cell growth scaffolds. The compositions can be molded prior to implantation or un-gelled form prior to gelation where the composition gels in situ (Summary). 
Disclosed is an extracellular matrix-derived gel, comprising (i) comminuting an extracellular matrix, (ii) solubilizing intact, non-dialyzed or non-cross-linked extracellular matrix by digestion with an acid protease in an acidic solution to produce a digest solution, (iii) raising the pH of the digest solution to a pH between 7.2 and 7.8 to produce a neutralized digest solution. The ECM typically is derived from mammalian tissue, such as, urinary bladder, spleen, liver, heart, pancreas, ovary, or small intestine, the ECM being derived from a pig, cow, horse, monkey, or human. The acid protease may be pepsin or trypsin, and in one embodiment is pepsin. The ECM typically is solubilized at an acid pH suitable or optimal for the protease, such as greater than about pH 2, or between pH and 4, for example in a 0.01M HCl solution (Col. 3, lines 10-44).
It is further disclosed that cells, drugs, cytokines and/or growth factors can be added to the gel prior to, during or after gelation, so long as the bioactivity of the cells, drugs, cytokines and/or growth factors is not substantially or practically (for the intended use) affected by the processing of the gel to its final form. The said processes may also comprise step (ii) solubilizing intact, non-dialyzed or non-cross-linked extracellular matrix by digestion with an acid protease in an acidic solution to produce a digest solution (Col. 4, lines 6-21). 
Badylak et al further disclose a method of preparing a hybrid extracellular matrix scaffold provided along with a matrix prepared by that method. The method comprises coating a matrix of a biocompatible scaffold with a solubilized extracellular matrix and gelling the matrix (Col. 4, lines 22-27). 
The said ECM-derived composition is an injectable solution at temperatures lower than 37ºC (Col. 7, lines 1-9). The ECM can be lyophilized (Col. 8, lines 60-65).
Badylak et al also disclose that in one embodiment, a pre-gel is prepared by raising the pH of the acidic digest solution and the pre-gel is directly injected into a patient prior to significant gelation proceeds (Col. 13, lines 4-6).
Badylak et al disclose that the ECM can be sterilized by any number of standard techniques, including low dose gamma radiation, gas plasma sterilization, ethylene oxide treatment or electron beam treatment (Col. 8, lines 45-50).
NOTE: While the claims recite a proviso that the solution does not form a hydrogel when the temperature of the solution is raised to 37 ºC, the claims are drawn to a composition comprising decellularized intact ECM and an acid protease at a pH of from 7.2-7.8. In other words, how the composition behaves after a treatment such as temperature rise or after delivery, etc; are not a patentable limitation of the claimed composition. Badylak et al teach the same composition. Thus it anticipates the claims.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 46-65 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny (US 20140377217) in view of Badylak et al (8,361,503).

Matheny teach compositions and methods for treating or preventing cardiac arrhythmia in a subject and methods of sterilizing and decellularizing an extracellular matrix (ECM) material for use in treating cardiac arrhythmia in a subject. Disclosed are sterilized, acellular ECM compositions ([0010]-[0011]).
Disclosed is a method of treating the subject comprising administering to the cardiac tissue of the subject a therapeutically effective amount of a composition comprising a mammalian extracellular matrix (ECM). The said mammalian ECM is derived from a native source ([0035-[0036]).
The said compositions comprising a mammalian ECM can be administered in any suitable manner, such as parenterally. Preferably the composition comprising a mammalian ECM is injectable. The disclosed compositions can be injected into the cardiac tissue using ordinary means ([0072]).
The disclosed compositions comprising mammalian ECM can be in the form of, an injectable solution, a gel, a fluid, a powder, etc. The composition can further comprise one or more additional components, including, a cell, peptide, etc; ([0091]).
Matheny et al disclose that the source tissue/organ can be treated with a protease solution to remove the component cells, and the resulting extracellular matrix material is further treated to remove or inhibit any residual enzyme activity ([0115]).
Examples of mammalian ECM include small intestine submucosa (SIS), urinary bladder submucosa (UBS), stomach submucosa (SS), or liver basement membrane (LBM) ([0093] and [0102]). 
The disclosed composition can comprise mammalian ECM combinations from such sources as, for example, small intestine submucosa, liver basement membrane, stomach submucosa, urinary bladder submucosa, placental basement membrane, respiratory tract submucosa, heart extracellular matrix, dermal matrix, etc. Any one of liquid, semi-solid, or solid form), for use in a composition ([0124]). The said compositions can be made from the same or different species of mammal (e.g. cow, pig, rodent, human) ([0126]).
The disclosed compositions comprising mammalian ECM can further comprise exogenous proteins, such as a growth factor, a cytokine, etc; ([0138], [0167] and [0210]), one or more cells ([0140]), or one or more antibiotics ([0146]). 
Matheny teach that the pH of the solution is preferably from about 7 to about 7.5 ([0157]).
Matheny lack a specific disclosure on the ECM being intact or the composition comprising an acid protease such as pepsin. However these are known in the art as taught by Badylak et al.

Badylak et al’s teaching are delineated above and incorporated herein. 

           It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Matheny et al and Badylak et al to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to have combined the teachings because Matheny et al teach a composition comprising solubilized, sterilized and decellualized ECM for effective application to a subject in need thereof by injection. Matheny et al disclose suitable sources of ECM and compositions made thereof. 
Both Matheny et al and Badylak et al teach that the said compositions may comprise cells or pharmaceutical actives such as antibiotics or proteins. While Matheny et al teach using a protease solution in the process it does not expressly disclose adding an acid protease such as pepsin to the composition, Badylak et al teach making compositions for injection comprising intact ECM and an acid protease. Badylak et al disclose that the acid protease aids in solubilizing and digestion of ECM. Accordingly, one of ordinary skill in the art would have been motivated to have included the Badylak acid protease in the solution of Matheny et al with a reasonable expectation of success.   
Accordingly, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Additionally, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 46-65 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny (US 20140377217) in view of Spievack (6,849,273).

Matheny’s teaching are delineated above and incorporated herein.  
Matheny lack a specific disclosure on the ECM being intact or the composition comprising an acid protease such as pepsin. However these are known in the art as taught by Spievack.

Spievack teaches a matrix, including epithelial basement membrane, for inducing repair of mammalian tissue defects and in vitro cell propagation derived from epithelial tissues of a warm-blooded vertebrate (Abstract). 
It is disclosed that the devitalized tissue regenerative compositions comprise an epithelial basement membrane as part of a matrix or scaffold for tissue repair or regeneration. The inclusion of the epithelial basement membrane in devitalized mammalian tissue regenerative compositions results in improved in vivo endogenous cell propagation and tissue restoration. The said epithelial basement membrane means at least a portion of the intact epithelial basement membrane (Col. 2, lines 1-35). 
The said compositions comprise one or more layers of an epithelial tissue in combination with at least a portion, preferably the entire, intact epithelial basement membrane (Col. 2, lines 64-66).
A preferred source of epithelial basement membrane is the urinary bladder (UMB) consists primarily (i.e., greater than 90%) of extracellular matrix (ECM) including the epithelial basement membrane. The composition is injected to the subject (Col. 5, line 66 to Col. 7, lines 10). 
Spievack teach that the tissue regenerative composition can be minced and fluidized by digesting the material in proteases, for example pepsin or trypsin, for solubilize the tissue and form a substantially homogeneous solution (Col. 6, lines  39-50). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Matheny et al and Spievack et al to arrive at the instant invention.
One of ordinary skill in the art would have been motivated to have combined the teachings because Matheny et al teach a composition comprising solubilized, sterilized and decellualiized ECM for effective application to a subject in need thereof by injection. Matheny et al disclose suitable sources of ECM and compositions made thereof. Spievack teach a composition comprising solubilized and sterilized ECM for human treatment, wherein the ECM is intact and made into a solution for injection. 
Both Matheny et al and Spievack teach that the said compositions may comprise cells or pharmaceutical actives such as antibiotics or growth factors. While Matheny et al teach using a protease solution in the process it does not expressly disclose adding an acid protease such as pepsin to the composition, Spievack teach making compositions for injection comprising intact ECM and a protease such as pepsin or trypsin for aiding in solubilizing the ECM. Accordingly, one of ordinary skill in the art would have been motivated to have included the Spievack’s protease in the solution of Matheny et al with a reasonable expectation of success.   
Accordingly, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If 
Additionally, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,736,991.
An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims.
Examined claim 1 is directed to a composition comprising a solution comprising decellularized, solubilized, terminally sterilized, intact extracellular matrix (ECM) that 
Reference claim 1 is directed to a method of preparing a non-gelling, solubilized extracellular matrix composition, comprising: (i) sterilizing intact extracellular matrix (ECM) material, (ii) solubilizing the sterilized intact ECM material by digestion with an acid protease in an acidic solution to produce a digest solution, and (iii) raising the pH of the digest solution to a pH between 7.2 and 7.8 to produce a non-gelling, solubilized ECM composition that does not form a gel at 37 ºC. 
Reference claim 14 is directed to a solubilized, non-gelling ECM composition prepared by a process according to claim 1.
Accordingly, the difference between the examined claims and reference claims is that examined claims are drawn to a composition while the reference claims are drawn to a method of preparing a composition and the composition made by the said method. Both compositions comprise a solubilized, sterilized and non-dialyzed intact ECM and an acid protease solution with a pH of from 7.2-7.8. The examined claims would have been obvious over the reference claims because the method of reference claims would have made the composition of examined claims. 

Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 28-31 of U.S. Patent No. 8,361,503.
An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from 
Examined claim 1 is directed to a composition comprising a solution comprising decellularized, solubilized, terminally sterilized, intact extracellular matrix (ECM) that has not been dialyzed or cross-linked, and an acid protease, the solution having a pH in the range of 7.2 to 7.8, wherein the solution does not form a hydrogel when the temperature of the solution is raised to 37°C.
Reference claim 1 is directed to a method of preparing an extracellular matrix-derived gel comprising: (i) comminuting a non-dialyzed extracellular matrix (ECM), (ii) solubilizing the comminuted ECM in the absence of dialyzation, by digestion with an acid protease in an acidic solution to produce a digest solution, (iii) raising the pH of the digest solution to a pH between 7.2 and 7.8 to produce a neutralized digest solution, and (iv) gelling the solution at a temperature greater than 25 ºC. 
Accordingly, the difference between the examined claims and reference claims is that examined claims are drawn to a composition while the reference claims are drawn to a method of preparing a composition. Both compositions comprise a solubilized, sterilized and non-dialyzed intact ECM and an acid protease solution with a pH of from 7.2-7.8. The examined claims would have been obvious over the reference claims because the method of reference claims would have made the composition of examined claims. 

Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,213,526.
 rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims.   
Examined claim 1 is directed to a composition comprising a solution comprising decellularized, solubilized, terminally sterilized, intact extracellular matrix (ECM) that has not been dialyzed or cross-linked, and an acid protease, the solution having a pH in the range of 7.2 to 7.8, wherein the solution does not form a hydrogel when the temperature of the solution is raised to 37°C.
Reference claim 1 is directed to a method of preparing an extracellular matrix-derived gel comprising, in order: (i) solubilizing extracellular matrix (ECM) that has not been dialyzed by digestion with an acid protease in an acidic solution to produce a digest solution, (ii) drying the digest solution, and (iii) terminally sterilizing the dried digest. 
Accordingly, the difference between the examined claims and reference claims is that examined claims are drawn to a composition while the reference claims are drawn to a method of preparing a composition. Both compositions comprise a solubilized, sterilized and non-dialyzed intact ECM and an acid protease solution with a pH of from 7.2-7.8. The examined claims would have been obvious over the reference claims because the method of reference claims would have made the composition of examined claims. 

Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9-11, 14 of U.S. Patent No. 10,004,827.
An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims. 
Examined claim 1 is directed to a composition comprising a solution comprising decellularized, solubilized, terminally sterilized, intact extracellular matrix (ECM) that has not been dialyzed or cross-linked, and an acid protease, the solution having a pH in the range of 7.2 to 7.8, wherein the solution does not form a hydrogel when the temperature of the solution is raised to 37°C.
Reference claim 1 is directed to a composition comprising: (a) lyophilized extracellular matrix derived from a mammalian tissue and digested with an acid protease, and (b) the acid protease, wherein the composition after addition of water is a liquid at a temperature of about 4 ºC to 25 ºC and gels at a temperature greater than 25 ºC. Claim 4 is directed to the composition of claim 1 wherein the pH is from 7.2-7.8. 
 Accordingly, the difference between the examined claim and reference claim is that examined claim recite a solution which is lyophilized (claim 52) wherein the reference claims recite a lyophilized composition that becomes a liquid by adding water. Accordingly, the compositions encompass the same components and can be in either solution of lyophilized form at any time as needed. 

Claims 46-65 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                         /Mina Haghighatian/          

Mina Haghighatian
Primary Examiner
Art Unit 1616